DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/13/20 has been entered.  Claims 1 and 13- 16 are amended.  Claim 19 has been withdrawn and remains withdrawn as being directed to a non-elected invention.  Claims 1- 18 are being addressed by this Action.
Claim Objections
Claim 19 is objected to for failing to indicate the status of the claim as (Withdrawn) after its claim number.  See MPEP 714 (II)(C)(A) Status Identifiers.
Response to Arguments
Applicant’s amendment obviated the rejection under 35 U.S.C. 112(b) made in the Non-Final Office Action, mailed 8/06/20, for claims 10, 13, 15- 17.  However, because of the amendment to claim 1, further 112(b) issues remain as described below.
Applicant’s arguments, see Remarks, filed 11/13/20, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan have been fully considered and are persuasive because Kaplan does not disclose the newly added claim limitation regarding the rod remaining in contact with the medical implant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keely (US Pat. No. 4,428,370) and in view of Stenzel (US Pub. No. 2003/0208153 A1).
11/13/20 regarding Kontour have been fully considered but they are not persuasive.  In response to applicant’s argument that Kontour does not disclose a shell formed with a first part and a second part that move apart in a transverse direction for releasing the medical implant from the shell, the Office respectfully submits that claim 1 specifically requires first and second parts “being configured to move apart in a transverse direction relative to the longitudinal direction.” The Office further points out Kontour discloses at least the second part rotating or radially moving away from the longitudinal axis in order to tilt open (See Fig. 2b) (P. [0047]).  Since rotating, radially moving or tilting encompasses moving through a variety of transverse angles relative to the longitudinal direction, the Office respectfully submits that Kontour discloses the second part moving apart from the first part in a transverse direction.  Additionally, because a user could hold the second part still and rotate, radially move or tilt the first part away from the longitudinal axis, both the first and second parts are capable of moving apart in a transverse direction relative to the longitudinal direction.  As such, the limitations of the claim are met and Kontour still reads over the amended claims.
In response to applicant’s argument that Kontour does not disclose a rod that “remains in contact with the medical implant when the medical implant is disposed in said shell and while said shell with said first and second parts is withdrawn in the longitudinal direction to release the medical implant from said shell,” because the rod in Kontour does not operate as a pusher to push the implant out of the shell during the loading of the implant cartridge, the Office respectfully submits that applicant’s arguments are not commensurate with the scope of the claim.  The broadest .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6- 8, 10 and 14- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant’s amendment to claim 14 does not appear to clarify the claim language.  Claim 14 recites, “wherein said pin engages with a slot formed in said grip member” in lines 3- 4.  Since the first introduction of “grip member” occurs in line 4, it should be amended to - - wherein said pin engages with a slot formed in [[said]] a grip member - - and applicant’s amendment to line 6 should be undone such that line 6 reads as originally filed - - wherein said pin disengages with said slot of said grip member - - .
Claim 18 recites a medical device in line 3.  The claim is unclear because the implantation tool according to amended claim 1 recites a medical implant.  As best understood, it appears that “a medical device” of claim 18 is one and the same as “the medical implant” recited (functionally) in claim 1.  For the purposes of examination, claim 18 is being treated as though “a medical device” in line 3 of claim 18 reads - - the medical implant- - .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- 7 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keely (US Pat. No. 4,428,370).
Regarding claim 1, Keely discloses an implantation tool for implanting a medical implant subcutaneously, the implantation tool comprising:
a core (22) (Figs. 1- 2, 5A- 5B) extending along a longitudinal axis, said core (22) being formed with a longitudinal recess extending along said longitudinal axis;
a shell (12) (Figs. 1- 2, 5A- 5B) protruding from an end of said core (22) in a direction of said longitudinal axis, said shell (12) defining a compartment, connected to said longitudinal recess, for carrying the medical implant (40) (Figs. 2, 3B- 4B, 5B- 5C), and said shell (12) having a first part and a second part (14) (Figs. 1- 2) (Col. 2, l. 50- 57 - - a plurality of triangular flexible segments, all identified as reference number 14 are interpreted as at least a first part and a second part) encasing the medical implant (40) therebetween in a locked configuration of said shell (Fig. 2) and being configured to move apart in a transverse direction relative to the longitudinal direction to assume an unlocked configuration (Fig. 5B) for releasing the medical implant (40) from said shell (12) (Col. 3, l. 40- 59 - - depressing detent 39 permits opening of the triangular flexible segments 14); and

Regarding claim 2, Keely further discloses wherein, for releasing the medical implant (40) from said shell (12), said core (22) is configured for movement relative to said rod (30, 36, 38) along said longitudinal axis, wherein said rod (30, 36, 38) slides into said compartment for maintaining the contact with the medical implant (40), wherein the medical implant (40) is kept in one position by said rod (30, 36, 38), and wherein the medical implant (40) is released from said compartment of said shell (12) (See Fig. 5B) (Col. 3, l. 40- 59).
Regarding claim 3, Keely further discloses further comprising an operating member (39) (Figs. 1- 3A, 5A) mounted to an end of said core (22) opposite said shell (12), said operating member (39) being rotatably configured from an initial first position (Fig. 2) into a second position (Fig. 5B), wherein said shell (12) is in the unlocked configuration (Fig. 5B) when said operating member (39) is in the second position (Fig. 5B) (Col. 2, l. 66- Col. 3, l. 2; Col. 3, l. 40- 59 - - outwardly biased and inwardly depressible detent 39 rotates or moves in a radial direction towards the longitudinal axis when depressed).
Regarding claim 4, Keely further discloses wherein said shell (12) is formed with a first slot (20) (Fig. 1) (Col. 2, l. 50- 57 - - one of multiple slots or slits forming respective adjacent sides 20 of each of the plurality of triangular flexible segments).
Regarding claim 5, Keely further discloses wherein said shell (12) is formed with a second slot (20) (Fig. 1) (Col. 2, l. 50- 57 - - one of multiple slots or slits forming respective adjacent sides 20 of each of the plurality of triangular flexible segments) opposite said first slot (20).
Regarding claim 6 in light of the 35 U.S.C. 112(b) rejection above, Keely further discloses wherein said first and second slots (20) are disposed to segment said shell (12) into two parts being a first part and a second part (14) (Figs. 1- 2) (Col. 2, l. 50- 57 - - a plurality of triangular flexible segments, all identified as reference number 14 are interpreted as a first part and a second part).
Regarding claim 7, Keely further discloses wherein said first part of said shell (14) is configured for movement along said longitudinal axis with respect to said second part of said shell (14) to transform the locked configuration of said two parts (Fig. 2), in which said two parts (14) cannot be deflected from each other and said slots (20) remain closed, into the unlocked configuration of said two parts (Fig. 5B), in which said two parts (14) are movable away from each other so as to open said compartment at said slots (20) for releasing the medical implant (40) from said shell (12) (since according to claim 1, said two parts (14) are movable away from each other in a transverse or radial direction in the unlocked configuration and since moving in a transverse or radial direction incorporates a longitudinal component of the radial 
Regarding claim 18 in light of the 35 U.S.C. 112(b) rejection above, Keely discloses a system, comprising:
an implantation tool according to claim 1 (see rejection of claim 1); and
a medical device (40) (Figs. 2, 3B- 4B, 5B- 5C) disposed in the compartment of the shell of said implantation tool.
Claim(s) 1- 4, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenzel (US Pub. No. 2003/0208153 A1).
Regarding claim 1, Stenzel discloses an implantation tool for implanting a medical implant subcutaneously, the implantation tool comprising:
a core (25) (Figs. 2- 4) extending along a longitudinal axis, said core (25) being formed with a longitudinal recess (203) extending along said longitudinal axis;
a shell (202, 26, 34) (Figs. 2- 4) protruding from an end of said core (25) in a direction of said longitudinal axis, said shell (202, 26, 34) defining a compartment, connected to said longitudinal recess, for carrying the medical implant (24), and said shell (202, 26, 34) having a first part (26) and a second part (26) encasing the medical implant (24) therebetween in a locked configuration of said shell (Fig. 3) and being configured to move apart in a transverse direction relative to the longitudinal direction to assume an unlocked configuration (Fig. 4) for releasing the medical implant (24) from said shell (202, 26, 34); and
a rod (27, 28, 23) (Figs. 2- 4) extending along the longitudinal axis and arranged in said longitudinal recess (203) and movably mounted relative to said longitudinal 
Regarding claim 2, Stenzel further discloses wherein, for releasing the medical implant (24) from said shell (202, 26, 34), said core (25) is configured for movement relative to said rod (27, 28, 23) along said longitudinal axis, wherein said rod (27, 28, 23) slides into said compartment for maintaining the contact with the medical implant (24), wherein the medical implant (24) is kept in one position by said rod (27, 28, 23), and wherein the medical implant (24) is released from said compartment of said shell (202, 26, 34) (See Fig. 4) (P. [0028]).
Regarding claim 3, Stenzel further discloses further comprising an operating member (21, 93) (Figs. 2- 4, 9) (Ps. [0041]- [0042], [0044]- - locking tee 93 in proximal end embodiment shown in Figs. 9- 12 is equally applicable as locking collar 21 used in the embodiment shown in Figs. 2- 4) mounted to an end of said core (25) opposite said shell (202, 26, 34), said operating member (21, 93)  being rotatably configured from an initial first position (Figs, 2, 10) into a second position (Figs. 4, 11- 12), wherein said shell (202, 26, 34) is in the unlocked configuration (Fig. 4) when said operating member is in the second position (Figs. 4, 11- 12) (Ps. [0026], [0028]- [0029]).
Regarding claim 4, Stenzel further discloses wherein said shell (202, 26, 34) is formed with a first slot (separating first jaw 26 from second jaw 26).
Regarding claim 11, Stenzel further discloses wherein said rod (27, 28, 23) is connected to a grip member (11) (Figs. 1- 4) that encompasses said core (25), and wherein said grip member (11) can be held fixed and said core (25) can slide in said grip member (11) for sliding said rod (27, 28, 23) into said compartment of said shell (202, 26, 34) (Figs. 2- 4) (Ps. [0025]- [0028]).
Regarding claim 18, Stenzel discloses a system, comprising:
an implantation tool according to claim 1 (see rejection of claim 1); and
a medical device (24) (Figs. 2- 4) disposed in the compartment of the shell of said implantation tool (202, 26, 34).
Claim(s) 1- 8, 11 and 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kontour et al. (US Pub No. 2015/0045805 A1).  Kontour was cited in the Non-Final Office Action, mailed 8/06/20.

    PNG
    media_image1.png
    916
    883
    media_image1.png
    Greyscale

Regarding claim 1, Kontour discloses an implantation tool for implanting a medical device subcutaneously (Ps. [0001] - [0002] - - since the implantation tool implants an intraocular lens implant into the eye, it is capable of implanting a medical device subcutaneously) the implantation tool comprising:

a shell (3, 4) (Figs. 1a-2b, 5a- 5c, 7b, 8) protruding from an end of said core (1) in a direction of said longitudinal axis, said shell (3, 4) defining a compartment (6) (Figs. 2a- 3, 5b- 6c, 7a), connected to said longitudinal recess, for carrying the medical implant (7) (Figs. 2a, 5b, 6c, 7a) , and said shell (3, 4) having a first part (4) and a second part (P2) (See Annotated Fig. 5a) encasing the medical implant (7) (Figs. 2a, 5b, 6c, 7a) therebetween in a locked configuration (Fig. 1a) of said shell (3, 4) and being configured to move apart in a transverse direction relative to the longitudinal direction to assume an unlocked configuration (Fig. 2a) for releasing the medical implant (7) from said shell (3, 4) (P. [0047] - - tilting into an open position for loading or re-positioning a cartridge is capable of releasing the medical implant and is interpreted as moving apart in a transverse or radial direction relative to the longitudinal direction to assume an unlocked configuration); and
a rod (2) (Figs. 1a-3, 7b, 8) extending along the longitudinal axis and arranged in said recess and movably mounted relative to said longitudinal recess 
Regarding claim 2, Kontour further discloses wherein, for releasing the medical implant (7) from said shell (3, 4), said core (1) is configured for movement relative to said rod (2) along said longitudinal axis (core is capable of movement when rod is held still), wherein said rod (2) slides into said compartment (6) for maintaining the contact with the medical implant (7), wherein the medical implant (7) is kept in one position by said rod (2), and wherein the medical implant (7) is released from said compartment of said shell (6) (P. [0048]).
Regarding claim 3, Kontour further discloses further comprising an operating member (14) (Figs. 1a- 3, 7a- 8) mounted to an end of said core (1) opposite said shell (3), said operating member (14) being rotatably configured from an initial first position (Fig. 1a) into a second position (Fig. 2a), wherein said shell (3) is in the unlocked configuration (Fig. 2a) when said operating member (14) is in the second position (14) (P. [0050] - - because the distal part of the compaction and ejection chamber 3 hinges at flexible hinge 24, the operating member (14) is capable of rotating at flexible hinge 24 when the distal part of the compaction and ejection chamber 3 is held still).
Regarding claim 4, Kontour further discloses wherein said shell (3, 4) is formed with a first slot (19, 26) (Figs. 4, 5a- 5c).
Regarding claim 5, Kontour further discloses wherein said shell (3, 4) is formed with a second slot (S) (See Annotated Figs. 5a- 5c) opposite said first slot (19, 26).
Regarding claim 6 in light of the 35 U.S.C. 112(b) rejection above, Kontour further discloses wherein said first (19, 26) and second slots (S) are disposed to segment said shell (3, 4) into two parts being a first part (4) and a second part (P2) (See Annotated Fig. 5a).
Regarding claim 7, Kontour further discloses wherein said first part of said shell (4) is configured for movement along said longitudinal axis with respect to said second part of said shell (P2) to transform the locked configuration of said two parts (Fig. 1a), in which said two parts (4, P2) cannot be deflected from each other and said slots (19, 26, S) remain closed, into the unlocked configuration of said two parts (Fig. 2a), in which said two parts (4, P2) are movable away from each other so as to open said compartment (6) at said slots (19, 26, S) for releasing the medical implant (7) from said shell (3, 4).
Regarding claim 8, Kontour further discloses wherein each of said first (4) and second parts of said shell (P2) are formed with a latching member (21, 28, 29) (Figs. 5a- 5c, 6a) at the respective said slot (19, 26, S), wherein each latching member of said first part of said shell (28, 29) engages with an associated latching member of said second part of said shell (21) when said first (4) and second parts (P2) are in said locked configuration (Fig. 1a; also See Annotated Fig. 5c), and wherein said latching members of said first part of said shell (28, 29) are disengaged from said latching members of said second part of said shell (21) when said first and second parts of said shell (4, P2) are in said unlocked configuration (Figs. 2a; also See Annotated Fig. 5b).
Regarding claim 11, Kontour further discloses wherein said rod (2) is connected to a grip member (13) that encompasses said core (1) (P. [0048] - - via slot 15), and wherein said grip member (13) can be held fixed and said core (1) can slide in said grip member (13) for sliding said rod (2) into said compartment of said shell (6) (Ps. [0047], [0049] - - grip member (13) and core (1) can move relative to one another such that grip member (13) is capable of being held fixed while core (1) slides grip member (13) out of its position in slot 12 for sliding said rod (2) into said compartment of said shell (6)).
Regarding claim 18, Kontour discloses a system, comprising:
an implantation tool according to claim 1 (see rejection of claim 1 above); and
a medical device (7) (Figs. 2a, 5b, 6c, 7a) disposed in the compartment of the shell of said implantation tool (6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keely (US Pat. No. 4,428,370) in view of Lichten (US Pat. No. 6,488,649 B1).  Lichten was cited in the Non-Final Office Action, mailed 8/06/20.
Regarding claim 9, Keely discloses the apparatus of claim 1, Keely further disclosing rod elements 32 and 36 for properly positioning the medical implant (Col. 3, l. 3- 25), but Keely does not disclose 
claim 9) a window.
However, Lichten teaches an implant device having a transparent loading chamber (20) (Figs. 1- 2, 7- 8) such that when Lichten is combined with Keely, 
(claim 9) said shell associated with Keely is formed with a single slot on a top side of said shell associated with Keely, said single slot extending from a transparent top side of said shell associated with Keely such that the medical implant associated with Keely is visible through said transparent top side of said shell when the medical implant is disposed in said compartment defined by said shell (See Fig. 2 to Lichten, Col. 4, l. 22- 33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the top side of the shell associated with Keely to be made of a transparent material such that the medical implant associated with Keely is visible through said transparent window when the medical implant is disposed in said compartment defined by said shell because it would allow an operator to view the implant after loading the implant (Lichten, Col. 4, l. 22- 33).  The motivation for the modification would have been to assure that the pre-loaded implant is in proper position before placing the implantation tool inside the target location (Lichten - - Col. 1, l. 50-61).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel (US Pub. No. 2003/0208153 A1) in view of Lichten (US Pat. No. 6,488,649 B1).  Lichten was cited in the Non-Final Office Action, mailed 8/06/20.
Regarding claim 9, Stenzel discloses the apparatus of claim 1, but Stenzel does not disclose 
claim 9) a window.
However, Lichten teaches an implant device having a transparent loading chamber (20) (Figs. 1- 2, 7- 8) such that when Lichten is combined with Stenzel, 
(claim 9) said shell associated with Stenzel is formed with a single slot on a top side of said shell associated with Stenzel, said single slot extending from a transparent top side of said shell associated with Stenzel such that the medical implant associated with Stenzel is visible through said transparent top side of said shell when the medical implant is disposed in said compartment defined by said shell (See Fig. 2 to Lichten, Col. 4, l. 22- 33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the top side of the shell associated with Stenzel to be made of a transparent material such that the medical implant associated with Stenzel is visible through said transparent window when the medical implant is disposed in said compartment defined by said shell because it would allow an operator to view the implant after loading the implant (Lichten, Col. 4, l. 22- 33).  The motivation for the modification would have been to assure that the pre-loaded implant is in proper position before placing the implantation tool inside the target location (Lichten - - Col. 1, l. 50-61).
Allowable Subject Matter
Claims 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim (the base claim also being rewritten 
Claims 12- 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, said slot divides a section of said top side of said shell into a first part and a second part;
said first part and said second part each has at least one latching member at said slot;
each latching member of said first part of said shell engages with an associated latching member of said second part of the shell when said first and second parts are in the locked configuration, in which said first and second parts cannot be deflected from each other and said at least one slot remains closed; and
said latching members of said first part are disengaged from said latching members of said second part of said shell, when said first and second parts of
said shell are in the unlocked configuration, in which said first and second parts of said shell can be deflected away from each other so as to open said at least one slot for releasing the medical implant from said shell.
Regarding claim 12, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein a protrusion of said operating member .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R/           Examiner, Art Unit 3771  

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771